Citation Nr: 0033510	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-11 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to dependency and indemnity compensation for 
the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946 and from August 1950 to August 1968.  He died 
on August [redacted], 1991, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
appellant's claim of entitlement to dependency and indemnity 
compensation for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151.

The Board notes that the appellant also appealed the RO's 
decision to deny service connection for the cause of the 
veteran's death.  However, as this claim is merely another 
vehicle or theory upon which to obtain death benefits, the 
Board finds this issue moot in light of its decision to grant 
dependency and indemnity compensation for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151.


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death.

2.  The veteran received four units of packed red blood cells 
while hospitalized at a VA facility in December 1983.  At 
that time, testing for human immunodeficiency virus (HIV) was 
not conducted. 

3.  Correspondence from the American Red Cross noted that 
three of the four blood donors tested negative for HIV, while 
the whereabouts of the fourth donor were unknown. 

4.  The veteran was first diagnosed with acquired 
immunodeficiency syndrome (AIDS) when hospitalized at a VA 
facility in July 1991.

5.  The veteran's death certificate shows that he died on 
August [redacted], 1991, as a result of AIDS secondary to a 
blood transfusion.

6.  After reviewing the medical evidence, a clinical 
coordinator at a VA AIDS clinic indicated that the blood 
transfusion in December 1983 was the only probable risk 
factor identified for acquisition of HIV infection. 


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. 
§§ 1110, 1310, 1151, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.312, 3.358 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she is entitled to dependency and 
indemnity compensation for the cause of the veteran's death 
under the provisions of 38 U.S.C.A. § 1151.  She maintains, 
in essence, that the veteran's death due to AIDS resulted 
from a blood transfusion performed at a VA hospital. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Entitlement to service connection for the cause of 
a veteran's death is warranted where a disability of service 
origin caused, hastened, or substantially and materially 
contributed to the veteran's death.  38 U.S.C.A. § 1310(b); 
38 C.F.R. § 3.312.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312.  The principal cause of death is one which, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one that contributed substantially or materially, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

In addition, when a veteran suffers additional disability or 
death as the result of hospital care, medical or surgical 
treatment, or an examination furnished by the VA, benefits 
are payable in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  For claims filed prior to October 
1, 1997, as here, a claimant is not required to show fault or 
negligence in medical treatment.  See Brown v. Gardner, 115 
S.Ct. 552 (1994).  But see 38 U.S.C.A. § 1151 (indicating 
that a showing of negligence or fault is necessary for 
recovery for claims filed on or after October 1, 1997).

Under the provisions of 38 C.F.R. § 3.102, when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in the favor of the claimant.  By reasonable doubt 
is meant one which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the record shows that the veteran was first 
diagnosed with AIDS in July 1991 while hospitalized at a VA 
facility.  He remained hospitalized until his death on August 
[redacted], 1991.  The death certificate shows that he died as a 
result of AIDS secondary to a blood transfusion.  The 
evidence of record, however, does not identify exactly how or 
when the veteran was infected with HIV.  

The evidence does suggest that the veteran was infected with 
HIV from a blood transfusion in 1983.  The record shows that 
the veteran was treated for Crohn's disease at a VA hospital 
from October to December 1983, and that he received four 
units of packed red blood cells in December 1983.  In an 
attempt to identify if any of the blood was infected with 
HIV, correspondence from the American Red Cross noted that 
three of the four blood donors tested negative for HIV, while 
the whereabouts of the fourth donor were unknown.  A report 
prepared by a clinical coordinator at a VA AIDS clinic stated 
that the enzyme-linked immunosorbent assay (ELISA) test used 
on blood products to detect antibodies against HIV were not 
available at the time of the December 1983 blood transfusion.  
The report went on to state that"[f]or that reason, it is 
not possible to state without any doubt if those four units 
were infected or not with the HIV and hence were the source 
of the infection in this patient."  The report pointed out 
that the veteran was ordered to undergo HIV testing in 
December 1985 due to his history of blood transfusions, but, 
for reasons unknown, was not performed at that time.  The 
report further noted that the blood transfusion in December 
1983 was the only apparent HIV risk factor for the veteran.  
Other HIV risk factors, such as sexual promiscuity, 
homosexual activity, and intravenous drug use, were not 
identified in this case. 

Based on the foregoing, and giving the appellant the benefit 
of the doubt, the Board believes that the evidence supports 
her claim of entitlement to dependency and indemnity 
compensation for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151.  The Board acknowledges 
that no medical evidence of record confirms precisely how or 
when the veteran was infected with HIV.  Nevertheless, the 
available evidence is in relative equipoise as to whether HIV 
was contracted as a result of the December 1983 blood 
transfusion performed at a VA medical facility.  The Board 
places significant probative value on the fact that the 
veteran's only risk factor for HIV infection involved blood 
transfusions.  Furthermore, testing to detect antibodies 
against HIV was not performed on blood products at the time 
of the December 1983 transfusion.  While three of the four 
blood donors subsequently tested negative for HIV, the fourth 
donor was never identified, and it is not known whether he or 
she is still alive.  The Board also emphasizes that this risk 
factor was considered so significant by VA that HIV testing 
was ordered in 1985, but never performed.  Although the VA 
clinical coordinator commented that there was doubt as to 
whether those four units of blood were infected with HIV, no 
other alternative risk factor was identified in the record.

Under these circumstances, the Board finds that the evidence 
is in relative equipoise as to whether the veteran was 
infected with HIV during the blood transfusion performed at a 
VA medical facility in December 1983.  In other words, the 
Board concludes that the negative evidence is at least 
balanced by the positive evidence.  Consequently, the Board 
believes that the medical evidence, when read with the 
veteran's total history, and in giving the appellant the 
benefit of the doubt, would support a finding of entitlement 
to dependency and indemnity compensation for the cause of the 
veteran's death in accordance with 38 U.S.C.A. § 1151.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.



ORDER

Entitlement to dependency and indemnity compensation for the 
cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151 is granted. 



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

